                        UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
______________________________
                               :
SUZANNE GLICKLIN,              :
                               :
             Plaintiff         :
                               :
v.                             :
                               :
T.D. BANK., T.D. Bank, N.A.,   :
                               :
             Defendant         :              JURY TRIAL DEMANDED
______________________________:

                                          COMPLAINT

I.     PRELIMINARY STATEMENT

1.     This is Plaintiff Suzanne Glicklin’s (“Ms. Glicklin”) Complaint against her former

employer, Defendant T.D. Bank and T.D. Bank, N.A. (“T.D. Bank” or “the bank”), for

unlawfully discriminating against her and for retaliating against her in violation of the

Connecticut Fair Employment Practices Act (“CFEPA”), the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 and 12102 and the Connecticut Fair Employment Practices Act

(“CFEPA”), C.S.G.A.§§46a-60(a)(1), the Family and Medical Leave Act (FMLA) and the

Connecticut Family Medical Leave Act (CTFMLA), and for failure to pay wages in violation of

the Fair Labor Standard Act (FLSA) and the Connecticut Wage and Hour Law, and for hostile

work environment and negligent and intentional infliction of emotional distress.

II.    PROCEDURAL PREREQUISITES

2.     On February 2, 2018, Plaintiff filed a “dual charge” of discrimination against Defendants

with the Connecticut Commission on Human Rights and Opportunities (CHRO) and the United

States Equal Employment Opportunity Commission (EEOC).




                                                 1
3.     On February 20, 2019, Plaintiff received a Notice of Right to Sue letter from the EEOC

regarding charge number 523-2018-00639. (See Exhibit A).

4.     On February 19, 2019 Plaintiff received a Release of Jurisdiction from the CHRO

regarding charge number No. 1820328. (See Exhibit B).

III.   PARTIES

5.     Plaintiff, Suzanne Glicklin is a resident of the State of Connecticut, resides in Trumbull,

Connecticut and was employed by and worked out of Defendants’ bank in their Norwalk,

Westport, and Bridgeport, CT branch/store/office locations.

6.     Defendant, T.D. Bank is a US bank with approximately 70 branches/stores/offices in CT.

IV.    STATEMENT OF FACTS

7.     Plaintiff is currently 57 years old and her date of birth is #########, 1961.

8.     Plaintiff was employed with T.D. Bank as a Store Manager. She began her employment

with T.D. Bank on October 12, 2009 as a Store Manager and her employment ended on

December 1, 2017. Plaintiff received salary increases each year from January of 2010 through

January 2017. Plaintiff has at all times been very qualified for her job. Her former supervisor

was Kevin Taylor, Regional Market Manager (“Taylor”).

9.     In March of 2013, Plaintiff’s daughter, then age 14, was hospitalized for depression and

suicidal ideation. She was hospitalized twice between March and April of 2013. Her daughter

attended outpatient therapy daily for six weeks and as a result, Plaintiff took an FMLA leave for

five weeks to provide caretaking, transportation and emotional support. Plaintiff returned to

work in the end of May 2013.

10.    After Plaintiff returned from FMLA leave for her daughter, she still had to leave work at

times in order to drive her daughter to doctor and therapist appointments. All the appointments



                                                2
were scheduled well ahead of time and Taylor knew the reason for these intermittent and brief

absences. Typically, Plaintiff would arrive at work early at 7:00 am and then leave at 3:00 pm on

Wednesdays when she worked in Norwalk in order to take her daughter to therapy. Plaintiff

continued this Wednesday schedule after she was transferred to the Defendant’s Bridgeport

location.

11.    In October 2013, Plaintiff was scheduled to meet with Taylor for a routine one-on-one

meeting. The calendar invite in Outlook sent by his administrator stated that the meeting would

be in Plaintiff’s office in Norwalk. Taylor mistakenly thought the meeting was in Bridgeport and

requested to reschedule at 3:00 pm on a Friday. When Plaintiff then arrived in Bridgeport,

several managers expressed surprise that Plaintiff had her “one-on-one” on a Friday afternoon.

Plaintiff explained that Taylor got the locations mixed up and that they had to reschedule from

Thursday. Their meeting on Friday seemed to go fine, but when Plaintiff came in to work first

thing Monday morning, she received an e-mail from Taylor stating that she needed to meet with

him and that they were going to have a telephone meeting with Human Resources and go into a

“deep dive” regarding her sales numbers.

12.    Plaintiff and Taylor then met in the Westport location where Taylor conferenced in the

HR generalist, Cheryl Weagraff, on the telephone. Plaintiff could tell that Taylor was angry.

Taylor then grilled Plaintiff about her sales numbers with the HR representative on the phone.

The meeting felt tense and uncomfortable.

13.    After Cheryl Weagraff hung up, Taylor started saying to Plaintiff that he did not lie about

the meeting location and that Robert Van Zandt mixed up the locations, not him. Plaintiff then

realized that the whole purpose of this meeting with HR on the phone was for him to retaliate




                                                3
against her for telling someone that he made a mistake about their meeting location the prior

week. There was no discussion or concern about her sales numbers the prior business day.

14.    On December 23, 2013, Plaintiff received an e-mail informing her that she would need to

meet with Taylor on December 26, 2013. At that meeting, Taylor told Plaintiff that he was

transferring her to the Bridgeport Store on Lafayette Boulevard effective January 13, 2014. This

location in Bridgeport is also where Taylor’s office is located.

15.    Plaintiff managed the Norwalk Store at 380 Main Ave for four years. That location had a

deposit base of over $150mm and had an FTE (full-time employee count) of 11. The Bridgeport

location where Plaintiff was being transferred had an FTE of 6 and a deposit base of $37mm.

16.    Plaintiff’s replacement in Norwalk was Leonardo Sanchez. On information and belief, he

was then approximately 30 years old.

17.    In the first four years that Plaintiff had been with T.D. Bank, she heard rumors on three

different occasions from unrelated sources that Taylor had sexual relationships with a number of

employees in the Fairfield Region while he was the Regional Operations Officer. (This would

have been a conflict of interest and a violation of T.D. Bank policy because a Regional

Operations Officer is essentially an internal auditor). Plaintiff mentioned to Marie-Marthe

Philitas, who was the Assistant Store Manager in Norwalk, (and someone with whom she

worked closely for two years) that she had concerns that there may be favoritism shown to

certain employees in Bridgeport. Plaintiff informed Marie-Marthe Philitas that if Plaintiff saw

evidence of this, she would report it to Taylor’s supervisor.

18.    One act of favoritism Plaintiff observed was that the Assistant Store Manager in

Bridgeport had been promoted from an Administrative Assistant (with no retail banking,

management, or supervisory experience) to the Assistant Store Manager. On information and



                                                 4
belief, Taylor promoted her even though she did not have the experience or skill set necessary

for the job.

19.     Plaintiff transferred to Bridgeport effective January 13, 2014. In the beginning of March

2014, Taylor confronted Plaintiff because her former Assistant, Ms. Philitas shared what she had

said about him regarding the romantic situations in the office. Taylor confronted her but did not

specifically reference the romantic relationship gossip. Plaintiff diplomatically stated that she

had a concern that she would have difficulty managing the staff in Bridgeport due to pre-existing

personal relationships that may have developed over time. This was a protected activity to

complain of a sexually charged work atmosphere. Ms. Philitas also had told Taylor that Plaintiff

was critical of him. Taylor told Plaintiff that he was concerned that she may be a “bad apple.”

20.     In April 2014, the Bridgeport location was not achieving its customer service goals and

Taylor accused Plaintiff of “throwing the numbers.” Plaintiff explained that she does not know

how to “throw numbers” and that she found his comments hostile. Taylor also threatened to

place Plaintiff on a PIP (performance improvement plan) and disciplinary action because her

store was not in the 1st or 2nd quartile. Many stores were under goal. By definition, half of the

stores at T.D. Bank will of course fall into the 3rd and 4th quartile, and, by information and belief,

store managers are not typically placed on a PIP for ranking in the “bottom half.”

21.     During this conversation, Taylor began falsely accusing Plaintiff of having “body

language” that was “disrespectful to him.” He was hostile, intimidating and abrasive. Plaintiff

was shocked at his behavior and accusations. Plaintiff was trying not to cry because of the way

he was speaking to her. Taylor had a glass window in his office and Plaintiff caught her

reflection which revealed nothing about her “body language” that would give this impression.




                                                  5
Plaintiff was, in fact, sitting somewhat bent over with her pen in hand, taking notes. Plaintiff

was upset and humiliated.

22.    A few days later, Taylor sent Plaintiff an e-mail telling her that if she did not finish the

quarter in the 1st or 2nd quartile, that he would place her on a PIP. In the first quarter of 2015

Taylor did place Plaintiff on an undeserved and unwarranted PIP.

23.    After the meeting with Taylor in April 2014, Plaintiff called Cheryl Weagraff, Human

Resources Generalist, and asked her for guidance in this situation. Plaintiff complained about

the romantic relationships gossip situation with Taylor and complained that she felt Taylor was

threatening her and retaliating against her because she was aware of the gossip and improper

behavior of Taylor. This was a protected activity to complain about sex discrimination.

24.    Cheryl Weagraff commented that managers at T.D. Bank are supposed to be transparent

and truthful and she was not sure that Taylor was either being transparent or truthful. Plaintiff

was surprised by her comment. Plaintiff believed that Cheryl Weagraff took notes for her file

regarding this call. Nothing was ever communicated to Plaintiff regarding her complaints and

Plaintiff never received any information to indicate that Plaintiff’s complaint was investigated.

25.    On June 22, 2014, Plaintiff’s husband became very ill and she took him to the ER. He

was diagnosed with a brain tumor. They did a biopsy that same week and he suffered

complications due to the surgery, spent 3 1/2 weeks in the ICU, and then was in Gaylord

Hospital for 2 months where the tumor on his brain-stem ultimately took over. He passed away

on September 18, 2014.

26.    Plaintiff went out on FMLA leave on July 3, 2014 until her bereavement leave of one

week started. Plaintiff returned to work on September 29, 2014. While her husband was gravely

ill, her FMLA leave was coming to an end. Plaintiff spoke with the HR generalist, Cheryl



                                                  6
Weagraff, about returning. Plaintiff did not call her supervisor, Taylor, and speak to him directly

because she could not speak about the horrible situation without crying, and she did not feel

comfortable doing so in front of Taylor. T.D. Bank gives employees five days of bereavement

leave for immediate family members. Plaintiff’s mother in law passed away on September 12,

2014 and her husband passed away six days later on September 18, 2014. Although she was

technically eligible to take a total of 10 days, Plaintiff took only six days. Plaintiff’s mandated

FMLA leave ended the day her husband passed away on a Thursday. Plaintiff spoke with the

Aetna representative who manages their FMLA leave and she e-mailed Taylor on September 19,

2014, to let him know about the deaths in her family and when she would return to work.

27.    Plaintiff notified Taylor when her husband passed away and when she would return to

work via e-mail.

28.    It was troubling to Plaintiff that she told Taylor that her husband passed away and that he

did not take the time to tell their Regional Manager, Mauro DeCarolis, the news. Mr. DeCarolis

did not find out until five weeks later when one of Plaintiff’s employees told him.

29.    In the end of October 2014, about five weeks after Plaintiff came back to work, Taylor

asked Plaintiff to come into his office to speak to him. He told her that when she opened the door

in the morning to let him into the bank, that she had “an angry look” on her face and that she

needed to work on her “emotional intelligence.” This was obviously false. Plaintiff was polite

and cordial, despite still experiencing exhaustion and grief in the weeks after her husband passed

away at that time.

30.    In December 2014, Taylor sent Plaintiff an antagonistic e-mail after the holiday luncheon

asking “Is there a particular reason why you missed the holiday luncheon? Every other manager

was there.” It was not a mandatory meeting. Plaintiff was scheduled to go to the luncheon, but



                                                  7
they had changed the time of the luncheon two days earlier and this created a scheduling conflict

for Plaintiff. Plaintiff had scheduled her daughter’s therapy appointment for 4:00 p.m. after the

original luncheon time. Plaintiff did not want to cancel the appointment because it was the week

before Christmas, and given her daughter’s history of major depression, coupled with the recent

passing of her father, it was imperative that she attend this appointment. That morning, Plaintiff

had advised manager Mary Ellen Samatulski, who was also the RSVP contact for the luncheon,

that Plaintiff could not go and why.

31.    On January 28, 2015, Plaintiff attended a region-wide event in Massachusetts that was

hosted by Mauro DeCarolis. The attendees were all assigned to separate tables, and Taylor sat

next to Plaintiff. Plaintiff and Taylor has a discussion regarding employees needing to have a

trustworthy and comfortable working relationship with their managers in order to effectively

discuss employee’s personal development plans.

32.    The following morning, Taylor asked Plaintiff to sit with him and they discussed their

thoughts about the meeting. Taylor brought up Plaintiff’s previous concerns that she felt

uncomfortable with his relationships with other employees and how it adversely affects her work

environment. It was clear that Taylor was aware that Plaintiff had spoken to the Human

Resources Generalist, Cheryl Weagraff, about his concerns about his relationships and his

hostility toward Plaintiff after Plaintiff made comments to Ms. Philitas about his management

style. Taylor told Plaintiff that he was personally hurt by her comments about his management

style, but he did not deny the comments as untruthful.

33.    One week later, on February 5, 2015, Taylor once again stated that he was concerned that

Plaintiff was a “bad apple,” and reprimanded her for having a “negative attitude.” However,




                                                 8
Plaintiff’s attitude was not negative and her communication as a leader has always been solid.

Plaintiff believed that Taylor was retaliating against her for complaining about him to HR.

34.    On March 20, 2015, Plaintiff was scheduled to attend a regional recognition bowling

event that was hosted by her supervisor’s boss, Mauro DeCarolis (approximately age 55), where

Plaintiff was being celebrated for being a top performer. Attendance at the event was optional.

On the day of the event there was an impending snow storm and Plaintiff did not feel

comfortable traveling (because the event was in South Windsor while Plaintiff lives in

Trumbull). Plaintiff worked in her office the day of the bowling event and e-mailed the

administrator to advise that she could not attend due to the weather.

35.    On Saturday, March 21, 2015, Taylor called Plaintiff to speak to her about the bowling

event. He was very angry and his tone was very hostile. He said, “This is the last straw!” He

barked at her and called her “untrustworthy,” apparently because she missed an optional

recognition/bowling event. He stated that she should have let him know she was not attending

and accused her of “not respecting him” as her supervisor. Taylor then referenced that Plaintiff

did not call him directly when she wanted to return from FMLA leave six months earlier. He also

decided to confront her again about her previous complaint regarding his creating a sexually

hostile work environment by dating coworkers and specifically asked Plaintiff if she had

evidence that he had sex with T.D. Bank employees. Then he called her “spiteful.” Taylor was

retaliating against her for engaging in a continuous protected activity. He was hostile, and he

was harassing Plaintiff. Plaintiff was scared. Plaintiff told him that she was not comfortable

having this conversation with him and suggested that they sit down with HR.

36.    On March 25, 2015, Plaintiff had a regularly scheduled one-on-one meeting with Taylor.

At no time during that meeting did Taylor express concerns about her store or the bowling party.



                                                 9
Plaintiff’s store was pacing at over 100% of its sales goal and was on track to meet customer

service goals.

37.    Less than a week later, on Monday, March 30, 2015, Taylor placed Plaintiff on a 60 day

probationary PIP for allegedly failing to communicate directly to him that she would not be able

to attend the bowling event for top performers. Taylor also complained that Plaintiff previously

did not communicate to him directly that she would not be able to attend the holiday luncheon

(however, Plaintiff had informed the woman responsible for collecting the RSVPs to said

luncheon).

38.    When Taylor placed Plaintiff on the PIP it was only six months after Plaintiff’s husband,

Andy, died. During that time, Taylor never offered Plaintiff information on the Employee

Assistance Program or informed her that there were company-offered resources that she could

take advantage of. Plaintiff has no doubt that Taylor deliberately concealed this information

from her because he intended to be cruel and because he was discriminating against her due to

her age. Taylor did not want to offer Plaintiff any support in her job because he was hoping that

Plaintiff would quit.

39.    For the fiscal year ending October 31, 2014, Plaintiff was given a satisfactory

performance rating and she was ranked in the top quartile for the first quarter which ended

January 31, 2015. However, the PIP incorrectly stated that she was not achieving specific goals.

This statement was false and also premature inasmuch as Plaintiff still had one month left in the

2nd quarter and a PIP for performance on sales, among other things, would normally be

calculated using an entire quarter.

40.    Plaintiff was shocked to have been placed on a PIP. If there truly was a valid concern

about Plaintiff’s performance, it was bizarre for Taylor not to have raised it during their one-on-



                                                 10
one meeting, which is intended to be a “coaching” session. By placing Plaintiff on a PIP without

first raising the issued in the one-on-one meeting, Taylor did not follow corporate policy and this

creates an inference of discriminatory animus. In fact, Plaintiff was placed on the PIP in clear

retaliation for taking FMLA leave, for her association with her disabled and now deceased

husband, and for complaining about a sexually hostile work environment.

41.    At that time, T.D. Bank’s stated policy was for all employees to be coached prior to being

placed on a PIP, however Taylor did not follow this policy with Plaintiff. In fact, Plaintiff had

only had one formal coaching session since joining T.D. Bank, which that was over four years

prior. Upon information and belief, Taylor did not maintain any coaching notes of these

meetings, which is also a violation of T.D. Bank’s internal policies.

42.    During the PIP conversation, Taylor referenced that Plaintiff spoke to the regional

operations officer, Kathleen Eigenrauch, instead of him when she wanted to return from FMLA.

Kathleen referred Plaintiff to Cheryl Weagraff in Human Resources. Plaintiff was suffering a

horrendous loss of her husband and she felt more comfortable speaking to her because of her

emotional state at the time. Despite this, Taylor verbally accused Plaintiff of “refusing to accept

him” as her supervisor.

43.    Plaintiff did not deserve to receive a PIP. Plaintiff was always a good employee, loyal,

ethical, and received satisfactory performance ratings over the years. Any alleged

“communication problems” or “information sharing” cited in her PIP were fabricated and false.

In the PIP, Taylor stated 13 to-do items before their next meeting, which was to occur on April 9,

2015. The PIP was minutely detailed. When Plaintiff asked about the detailed plan in the PIP,

Taylor threatened her and made it clear that he did not need to wait the 60 days to terminate her.

His tone was hostile and threatening.



                                                11
44.    Usually a PIP addressing missing targeted goals is given after a quarter ends because all

three months are combined and there may be loans and other items that close before quarter

end. However, Plaintiff’s PIP incorrectly stated that Plaintiff’s store was not meeting goals in 2

areas where the goal was achieved (no numbers were stated on the PIP). Plaintiff recognized the

mistake because a spreadsheet is sent out weekly showing which of the 17 stores are making

specific goals and everyone is achieving some but not all targets. On information and belief, if

Taylor had the PIP approved by HR, he did not disclose the truth to them.

45.    Taylor claimed to be unhappy with the fact that Plaintiff’s bank was allegedly not making

6 out of 25 goals that quarter (which ended April 30, 2015). However, there were at least 6 T.D.

banks in Plaintiff’s region of 17 banks that were ranking lower than hers. On information and

belief, the managers of those branches were not placed on PIPs and thus Plaintiff was not being

treated equally. For example, Plaintiff’s store was pacing at 99.8% of the Sales Revenue goal on

March 30, 2015, while another store was pacing at 48% of this same goal. Plaintiff signed the

PIP when Taylor presented it to her only because she was extremely afraid not signing it would

enrage Taylor even further.

46.    Plaintiff filed written comments in rebuttal to the PIP on April 6, 2015. Plaintiff

addressed the accusations in the PIP and pointed out and responded to the discrepancies, as

described below:

       a.      The PIP stated: "Did not attend or notify direct supervisor that you would
       not be able to attend the CT Market R = R in Windsor CT."

       I notified the person that I was supposed to RSVP to that I would not be able to
       attend. This event was not hosted by my supervisor. He was an attendee. – I also
       made the decision at 6:30 am to not attend due to weather and was concerned
       about letting the person know that I was meeting. I was not instructed to notify
       Taylor. This does not warrant a probationary PIP.




                                                12
b.      The PIP stated: "As previously reviewed when you were unable to attend
the Holiday Luncheon and did not inform myself, we discussed proper protocol
and professional practice to notify your direct supervisor if you are unable to
attend a company event."

I responded to the RSVP person the day of the event. We were in a meeting that
morning and I did not believe that it was necessary to also notify Taylor.

c.      The PIP stated: “You have not responded to my coaching and feedback
regarding steps you must take to improve your communication and leadership
skills. Even after numerous conversations for the past two years, including
3/21/2015, 3/4/2015, 2/9/2015, where I have met with you to address your
negative, disrespectful, and unprofessional comments toward both your direct
supervisor and the regional practices your behavior has not corrected which
directly impacts your leadership effectiveness."
On 3/21/2015, Taylor called me to reprimand me for not e-mailing him that I
could not go to the regional recognition event. He then brought up a discussion
from March of 2014 [about his affairs and how he has created a sexually charged
work environment]. On 2/9/2014, he told me in passing that a few managers told
him I have a negative attitude. On 3/4/2015 I do not see a meeting scheduled
with Taylor and do not recall having any discussion with him. One day I was
sitting in my office on a conference call with two other managers sitting with me
and while the phone was on mute, made a comment about having trouble getting
out to do the business calls or something to that effect. Taylor feels that I am not
supporting him and his strategies if I complain to one of my peers.

d.     The PIP stated, "You are not demonstrating the leadership skills necessary
to motivate your team to perform at a level necessary for your store to be
successful."
"On several occasions I have met with you to discuss your lack of follow through
on completing tasks, providing requested information and gaps in your leadership.
Most recently we met on 1/15/15 we met to discuss leadership opportunities and I
provided several examples of tasks, activities, and deadlines that were not
accomplished due to improper time management."
When Taylor did my year-end review in November of 2014, he mentioned that I
was late with the PDP's in May of 2014 and in November of 2014 I did not
decorate my bulletin board in my lunchroom in a timely manner for the ROAR
campaign.

Taylor also reduced my headcount to an FTE [full time employees] of 6 while I
had a FTE employee out on workman’s compensation for over three months and
we were experiencing the holiday vacation time, so I worked with an FTE of 4 for
three months and was criticized for not being able to make business development
calls and make 10 business appointments every week. It is impossible to
complete these tasks with such a limited FTE and, in addition, my time was

                                         13
extremely stressed because I am constantly being utilized as a customer service
representative due to the volume and short staffing in our store. I spend about 50-
75% of my time in either customer facing or operational tasks that would be
handled by other employees if they were here. I am not able to do the work of two
people. I also do not think that missing on[e] deadline (if I even did which I do
not recall) in May of 2014 and not decorating the lunchroom in a timely manner
are enough to show a true lack of leadership.
e.      The PIP stated: "Your leadership has resulted in inconsistent performance
of your store. Which is evidenced in RADAR, WSI, Small Business, Sales
Revenue, Wealth, and LEI."
No numbers were stated on this PIP to back up the assertion that I was not
achieving these goals.

All of the goals mentioned feed into supporting the one main goal: Sales Revenue.
A store may be exceeding one goal and be behind in another. We receive a
weekly performance scorecard and every store in our region of 17 stores is behind
in 4-10 of these goals. Our quarterly WIN report is how the stores are rated and
ranked. The customer service scores (LEI), the Sales Revenue, the business
checking, personal checking, and Wealth all are categories used to determine our
ranking and success.

We finished the 2nd quarter ending April 30, 2015 at 103% of our SR goal, at
146.7% of our small business checking goal, and at 96.5% of our personal
checking goal.

We finished the first quarter in the 1st quartile and at the time of the PIP were
pacing at 99.8% of our SR goal and were slightly below goal on customer service.
The 2nd quarter ended 4/30/15. The PIP was administered 3/30/15. Taylor did not
state any numbers on the PIP, but his follow up e-mail to me confirms our
standing of that date. He typically uses ALL numbers in performance reviews,
etc.

At the end of the fiscal year 2014, I was rated "Quality Solid.” Then was in the 1st
Quartile that ended 1/30/2015. At the time the PIP was administered, we were
only slightly under goal and had another month to finish the quarter. – If this was
truly about my "inconsistent" performance, why would Taylor wait until I had
demonstrated five months of positive performance to present the PIP?

f.      The PIP stated: "As the leader of your store, it is imperative that you
develop a strong working relationships with your staff and me to gain our trust
and confidence. Your team needs to view you as a leader, who clearly
communicates the plan for success and expectations, ensures the plan is executed,
supports the team in accomplishing their goals, monitors performance, and
provides coaching and feedback. Taking these steps will help you to gain the
respect of your team as a leader and enable you to gain their support and
commitment."

                                         14
       There is nothing specific here stating that I am doing something wrong or
       incorrectly. There are no examples. I have the support and commitment of my
       staff. I have a strong working relationship with my staff. I have gained their trust
       and confidence. They do view me as a leader. This statement is insinuating that
       they do not. – But, obviously I have not gained Taylor's trust because he called
       me "untrustworthy" when I did not tell him that I was unable to go the recognition
       event.

47.    In the PIP, Plaintiff is being treated differently than similarly situated employees.

Plaintiff is being held accountable for actions related to the “Strategic Plan” (SP) that other

managers are not. The SP was developed for the new fiscal year beginning November 1, 2014.

This SP is for Plaintiff’s region and as part of the SP, Taylor should be checking to see if

Plaintiff has coaching notes, memos showing that we did daily huddles, etc. He has never

followed up with Plaintiff, nor asked for a status regarding the SP. In the PIP, Plaintiff is now

being held accountable to the SP, but not all managers have been treated similarly. Plaintiff

specifically asked Taylor if all managers were accountable to the SP and he said it would not be

appropriate for him to discuss that with her. Coincidentally (and subsequently to her asking

Taylor about all managers being accountable for the SP), in late May 2015, Robert Van Zandt, as

administrative assistant, resent the SP out to all of the managers to encourage them to follow the

SP. This was done per Taylor’s request. On information and belief, if all managers were

required to follow the SP, they would already have a copy of it and not have to receive another

copy some six months after it was first released.

48.    In the PIP, Plaintiff was ordered to greet for 10 hours a week (which is not in the SP).

Plaintiff told Taylor that she would take 15 minutes every hour to greet. After Plaintiff received

her PIP and after greeting sessions were required of her, Taylor then started asking all the

managers to greet customers. Plaintiff was held to a different standard.




                                                 15
49.    In the PIP, Plaintiff was ordered to complete online training on "Emotional Intelligence"

with a deadline of April 15, 2015. When Plaintiff went into the system, there were 9 different

online classes. Plaintiff e-mailed Taylor on March 30, 2015 asking which of the classes he

wanted her to complete. Taylor ignored her e-mail, so she re-sent it 4 days later on April 2,

2015. Taylor responded to complete all of them. The online classes took about 5 hours to

complete. There were many redundancies in the content and information. In order to complete

the 5 hours of EI training, Plaintiff had to go in on a Sunday just to complete this online training.

Taylor, in requiring Plaintiff to complete all 9 online courses, created a nearly impossible

situation where Plaintiff had a very short time frame to do extensive online training in order to

comply with the PIP or face “further disciplinary action.” It was very difficult for Plaintiff to

complete the training because of other work demands and frequent interruptions.

50.    Plaintiff also spoke to Teresa Dutton in HR on April 2, 2015 regarding the PIP. Plaintiff

specifically stated that she felt Taylor and she needed a mediator to help them work through

these issues. She recommended that Plaintiff send an e-mail asking for an HR representative to

meet with them. Plaintiff did so and put this request in writing in an e-mail to HR on April 6,

2015, but there was never a follow-up meeting.

51.    Theresa Dixon, the HR generalist who is listed as the contact on the PIP did call Plaintiff

on the phone on April 8, 2015. Theresa Dixon assured Plaintiff that she had spoken to Taylor

and that their two-hour bi-weekly progress meetings would help them to communicate together

effectively. She asked Plaintiff if she was intimidated by Taylor and Plaintiff found this question

odd, even though she was, in fact, very intimidated by Taylor. No one at HR followed up on

Plaintiff’s meeting request, despite Plaintiff’s attempts to contact T.D. Bank Ombudsman’s




                                                 16
office. It was very clear to Plaintiff that T.D. Bank’s policies are only designed to aid the

company, not the employee.

52.    On Thursday, April 9, 2015 (9 days later) Taylor and Plaintiff had a meeting to review

her two-week progress on the PIP but no mediator was present. Taylor asked his administrative

assistant, Robert Van Zandt (age 26), to sit in on the meeting. Plaintiff felt embarrassed and

humiliated that a more junior employee who she sees on a daily basis was asked to be a witness

to their conversation. The meeting was very tense. Taylor began the meeting by telling Plaintiff

that retail banking “has changed a lot in the 35 years.” Taylor was clearly implying that Plaintiff

was too old to keep up.

53.    Taylor then claimed that Plaintiff’s “numbers had slipped” and stated that if “this

continued”, he would have to take “further disciplinary action.” His tone was hostile. Mr. Van

Zandt witnesses this embarrassing dressing-down of Plaintiff. Taylor then went through the 13

items on the PIP very slowly and thoroughly. At the end, when Plaintiff stood up to leave the

meeting, Taylor suddenly volunteered that HR had approved the usage of his administrative

assistant, Robert Van Zandt, as a witness to their conversation. HR never informed Plaintiff that

Mr. Van Zandt was an approved witness. In the fall of 2017, Robert Van Zandt was transferred

into a Customer Service Representative Role in Trumbull, which is still 3 grade levels below a

store manager. At no time was he a member of the leadership / management team at T.D. Bank

and it made absolutely no sense why Taylor would have allowed him to be used as a “witness”

during the PIP follow up meetings, other than simply to maximize Plaintiff’s potential

embarrassment.

54.    Plaintiff was then required to meet with Taylor for two hours every two weeks to review

the progress on the PIP.



                                                 17
55.    On April 22, 2015, Taylor sent an e-mail to Plaintiff confirming the progress meeting

notes. In that email Taylor, once again, referenced how “things have changed” in the 35 years

since Plaintiff has been in banking industry and that the role and demands of a bank manager in

2015 are different than when she started in the industry. This statement was discriminatory

based on Plaintiff’s age and obviously implied that Plaintiff was too old to properly perform her

job. Plaintiff was treated differently because of her age and was treated differently than similarly

situated younger employees.

56.    In early May 2015, as Plaintiff was walking past Ray and Mary Ellen, she overheard Ray

telling Mary Ellen that he just received some type of legal complaint from an employee who he

terminated two years ago. His conversation was unprofessional and indiscreet. Ray and Mary

Ellen were talking about going to court or an unemployment hearing, and in front of Plaintiff he

looked at Mary Ellen and said, “Mary Ellen would just pull a boob out!” Plaintiff was shocked

and walked away. This was direct evidence of co-workers creating a sexually charged work

environment.

57.    In early May 2015, after Plaintiff received the PIP, Mary Ellen asked Plaintiff if she

wanted to eat lunch with her and Plaintiff agreed. Plaintiff’s impression was that she was trying

to bait her and see if she would say anything that she could report back to Taylor.

58.    On May 8, 2015, Plaintiff met with Taylor for a Progress Report related to her PIP. One

of the PIP expectations asked for “proof” of Personal Development Plan (“PDP”) conversations

with the employees. Once the manager has had the discussion with the employee, the employees

are instructed to enter “yes” online into the PDP program to indicate that the conversation has

been completed. Plaintiff completed the conversations, e-mailed Taylor confirming this, and

asked the employees to submit “yes.” At the PIP progress meeting on May 8, 2015 Taylor stated



                                                18
that Plaintiff was also supposed to send him a written synopsis of the discussions that she had

with all five of the employees as proof, although this was not specified in the PIP. The PDP

system was very awkward for employees to use and Taylor himself had difficulty getting all the

store managers to complete their conversation confirmations in a timely manner. Nonetheless, in

March 2015, he documented on Plaintiff’s PIP progress report that she did not complete this task

as requested. This is yet another example of Plaintiff being held to different, higher standards

than other similarly situated employees.

59.     The PIP also requires Plaintiff to spend time each week coaching the Head Teller for

RADAR and Credit Cards. Since Plaintiff’s Head Teller left the bank in the end of April, at the

progress meeting of May 8, 2015, Taylor added that Plaintiff was required to coach all three of

the tellers weekly in RADAR and credit cards. At that point, Taylor was continuously adding

requests to the PIP and giving Plaintiff more tasks to do. It was clear that Taylor was setting

Plaintiff up to fail. These actions are further evidence of the discrimination and retaliation

against Plaintiff.

60.     In another example, Plaintiff inadvertently sent one wrong page (regarding an audit) in a

document to Taylor on April 30, 2015. Instead of simply asking Plaintiff for the correct page,

Taylor documented on the May 8, 2015 PIP follow up that Plaintiff sent the wrong page. That

same week, they had an internal audit and Plaintiff received a score of 94% Satisfactory. It

continued to be clear that Taylor was using the PIP to discriminate and retaliate against Plaintiff,

and in no way was the PIP being used to help Plaintiff to improve her performance.

61.     The discrimination, retaliation, bullying and harassment continued. On May 8, 2015,

Taylor criticized Plaintiff’s coaching of the tellers claiming that she did not use the SMART

principals (a T.D. Bank policy which states that supervisors should provide employees with



                                                 19
goals that are attainable, realistic, and timely). This was baseless. Plaintiff gave her tellers

specific goals that were attainable, realistic, and timely. Taylor stated on the PIP follow up that

Plaintiff’s coaching was “not per standard” without giving specifics.

62.    However, in Plaintiff’s own PIP, Taylor completely failed to give Plaintiff SMART

goals, including by failing to state what success would look like for her. He intentionally

deviated from company policy, evidencing an inference of discriminatory and retaliatory bias.

63.     The stated reasons for Plaintiff’s PIP was because Plaintiff did not attend a bowling

recognition event over an hour away in a snowstorm – during which event Plaintiff herself was

supposed to be celebrated as a top performer. This “reason” is preposterous and very obviously

false and pretextual.

64.    The falsity of this “reason” was also betrayed by Taylor’s own statements to Plaintiff,

where he verbally told her that he was in fact upset with her for not telling him when she would

return from FMLA leave after her husband passed away. Plaintiff had, in fact, advised the

regional operations officer, Kathleen Eigenrauch, about her return, which was perfectly

appropriate. Taylor had absolutely no rational basis or authority to object. It was obvious that

the source of Taylor’s irritation was simply a bruised ego because Plaintiff elected to

communicate her return to a Kathleen Eigenrauch (which was perfectly appropriate). Taylor was

punishing Plaintiff for taking FMLA leave and because he wanted to control her.

65.    Thus, the real reason Plaintiff was placed on the PIP was unlawful animus toward her for

having taken leave under the FMLA. In addition, T.D. Bank and Plaintiff’s supervisor, Taylor,

discriminated against Plaintiff because of her age, her association with her disabled daughter,

and her now deceased disabled husband. The company retaliated against her for registering a

complaint that her supervisor created a sexually hostile work environment by dating coworkers.



                                                  20
66.    On December 23, 2015, Taylor called Plaintiff and told her about a position that was

going to be posted at TD Bank for a Merchant Services Account Executive. This person would

report to a manager in New Hampshire and cover a territory in Connecticut. Taylor asked

Plaintiff to think about whether this is something she would be interested in and he wanted her to

call him to discuss it the Monday after the holiday. The position was the same grade as the one

Plaintiff was in. Taylor encouraged Plaintiff to speak to the hiring manager during the week of

December 28th, which Plaintiff did.

67.    On Tuesday, February 2, 2016, Plaintiff met with the hiring manager, Daniel Brown, and

he described the position in detail to Plaintiff. Taylor knew that Plaintiff was going to be

meeting with him and he e-mailed Plaintiff an hour after her meeting asking her how it went. In

speaking with the hiring manager, Plaintiff learned that this position was a salary plus

commission role and that the range for the base salary is between $50-$70K per year with the

ability to make commissions on sales.

68.    At that time, Plaintiff’s salary was $86,500, so this role would be tantamount to a

demotion.

69.    Plaintiff answered Taylor’s e-mail and let him know what Daniel Brown and she had

discussed and told him that she would need to think about the position, particularly because of

the lower salary. Taylor e-mailed Plaintiff very early the following morning, stating that he

wanted to discuss the position with her at 10:00 a.m. Plaintiff was on the telephone with Taylor

for more than a half hour and she felt like he was trying very hard to pressure her to pursue the

position and was trying to challenge the objections that she had to the role. In that Plaintiff

considered this role to be a step down, she did not pursue the position further.




                                                 21
70.    At the time, Plaintiff believed that the role was not right for her and she felt very

uncomfortable that Taylor was trying to push her into the lower-salaried role, even though he

was claiming that it was her decision. Taylor also said that if she accepted the role and it turned

out not to be right for her, then she could come back into the retail bank, but Plaintiff feared that

she would be re-hired at a lower salary.

71.    Plaintiff was not being asked to take the new role due to any performance deficiencies.

Plaintiff was rated satisfactory for the year and had a very good year performance-wise in 2015.

72.    In the fall of 2016, Taylor required Plaintiff to spend three days with a manager from

another T.D. Bank branch location, Ray Cirisoli, supposedly so that she could learn how to do

her job, even though she had been employed with T.D. Bank for over seven years at that point.

Ray Cirisoli told Plaintiff that, although “we were close in age” he felt that he had “caught on” to

the “changes” faster than she had. Plaintiff immediately knew the meeting was yet more

discrimination against her on the basis of her age and intended to make her feel humiliated.

73.    Plaintiff was transferred to the Greens Farms T.D. Bank branch in April 2016, which is a

very quiet branch. It was extremely difficult to meet sales goals at the Greens Farms location,

and indeed Plaintiff was aware that branch had struggled over the years.

74.    Upon information and belief, the previous manager in Greens Farms, Jahmeca Miller,

threatened to resign because she wanted to work closer to home, so Taylor switched them,

transferring Plaintiff from Bridgeport to Greens Farms and Jahmeca to Bridgeport. Jahmeca is

younger than Plaintiff.

75.    While Plaintiff had been managing the Bridgeport branch, Taylor repeatedly reduced her

full-time employee (FTE) headcount, but, when Jahmeca took over for her as the Bridgeport

manager, Taylor increased Jahmeca’s FTE almost immediately.



                                                 22
76.    The Assistant Manager in Greens Farms, Zade Nallbani had a history of having a very

abrasive personality. This reputation preceded Plaintiff’s transfer to Greens Farms. However,

Plaintiff had observed that Taylor favored and protected Zade.

77.    While working in Greens Farms, Plaintiff had to coach Zade on multiple occasions,

including regarding her interactions with customers and employees. Numerous customers and

employees complained to Plaintiff about Zade’s demeanor, rudeness, and bullying. On one

occasion, an internal applicant whom Zade interviewed called HR and complained about her

after the interview. Zade’s demeanor towards Plaintiff was likewise undermining and

insubordinate and hostile.

78.    During the week of March 21, 2017, Plaintiff attempted to have a coaching conversation

with Zade because of an incident where Zade told Plaintiff she could not schedule her vacation

because she felt Plaintiff would have too many weekends off. Zade loudly stated this across the

lobby to Plaintiff in front of a teller. Plaintiff told Zade that Taylor, their supervisor, had already

approved her vacation and that Zade could schedule herself and Liz Ortiz and Lee Halpern to

work the Saturdays and Sundays when Plaintiff would be away, just as they had previously done

when Zade had been out. Zade left shortly after this contentious conversation and slammed the

door behind her in anger. Plaintiff felt she was trying to intimidate and frighten her.

79.    The next day Zade sent a memo to Plaintiff, telling her that she thought she had been

disrespectful to her. Plaintiff felt Zade knew her own hostile behavior was highly inappropriate

and was trying to protect herself and establish her defense. Plaintiff told Taylor that she planned

to have a coaching conversation with Zade to address Zade’s rude and insubordinate behavior

and Taylor requested to sit in on the meeting. During that conversation, Zade became very




                                                  23
defensive and angry when Plaintiff spoke to her about her behavior. Even in the meeting, she

continued to be hostile and disrespectful toward Plaintiff.

80.     During that meeting, Zade made several obviously false accusations about Plaintiff,

including that Plaintiff supposedly forgot to lock a vault four months prior, and that one day

Plaintiff interrupted an employee “huddle” to start a conversation about cats and dogs. Zade also

falsely told Taylor that a CSR had quit because of Plaintiff. Zade was clearly trying to fabricate

claims against Plaintiff to Taylor and suggest that the employees did not like Plaintiff.

81.     During this conversation, Taylor did not make any effort to moderate or mediate. Zade’s

claims were very obviously untrue, and yet Taylor told Plaintiff that he would have to do an

onsite “climate survey” of Plaintiff’s branch and employees.

82.     Following this conversation, Taylor told Plaintiff that he thought Plaintiff “put the bank

at risk.” This was a bizarre statement. Plaintiff had simply addressed her employee’s

inappropriate behavior pursuant to T.D. Bank policies, and provided specific examples of

incidents where Zade, Plaintiff’s subordinate, had been intentionally disrespectful to Plaintiff.

The examples Plaintiff provided included one occasion where Zade loudly accused Plaintiff of

making mistakes and questioned her judgment in front of other employees. On another occasion,

Zade questioned Plaintiff’s management decision to give a customer a $15 courtesy credit in

front of a teller. On yet another occasion, Zade questioned Plaintiff’s judgment in front of an

employee who was filling in from another store.

83.     After their meeting, Taylor told Plaintiff that she was not doing her job “properly” and

told Plaintiff that, even if Plaintiff was meeting her goals, that Plaintiff “should not get a false

sense of security.” This was an obvious threat. However, at the same time, Plaintiff was in the




                                                  24
top quartile for the period ending January 31, 2017. In addition, she received a satisfactory

rating for the period ending November 30, 2016, and received a raise in January 2017.

84.    A fellow employee, Jayshylia Valentine, came to Plaintiff and expressed to her that she

was not comfortable with “the situation” going on in their branch, referring to the open hostility

Zade was exhibiting toward Plaintiff. Jayshylia Valentine told Plaintiff that Zade gossiped about

Plaintiff constantly to the staff and that Zade instructed two other employees to “watch” Plaintiff

and report to her if they see Plaintiff make any mistakes. A different employee, Volkan

Gaziayvazoglu, reported to Plaintiff that Zade hovered over employees to attempt to manipulate

how they responded in the annual employee survey. Plaintiff reported this unethical tactic to

HR, but Zade denied it and HR said they could do nothing further.

85.    In addition, Plaintiff had two very good employees resign, Lee Halpern and Volkan

Gaziayvazoglu, due to the hostility created by Zade. Volkan Gaziayvazoglu told Plaintiff that he

had spoken to HR to complain about Zade’s behavior prior to resigning. For example, Zade had

reprimanded James Rizzi and Volkan Gaziayvazoglu for laughing even though there were no

customers in the bank and they weren’t being unprofessional or causing a disturbance. Zade

would also stand behind employees, obviously intending to be intimidating, and stomp around

and slam doors. Volkan Gaziayvazoglu told Plaintiff he was uncomfortable because Zade was

polarizing the staff and trying to get employees to take her side against Plaintiff, without reason.

Because Zade was so spiteful, employees were afraid to disagree with her.

86.    Plaintiff informed HR of the ongoing issues and HR advised Plaintiff to continue

coaching Zade and to memorialize the conversations in email recaps which Plaintiff would then

send to Zade and HR after each coaching session. HR also told Plaintiff that if Zade’s behavior




                                                 25
did not improve, then Plaintiff could place Zade on a PIP. However, Plaintiff was hesitant to

escalate the issue with Zade because she was fearful of further retaliation.

87.    In February 2017, Zade was out for four weeks because her father was ill. At the same

time, the head teller was out on disability, another part time teller was on an emergency leave of

absence. Because of this, Plaintiff’s store was extremely short-staffed and, forcing Plaintiff to

assist with the CSR role in addition to her regular duties.

88.    Despite all of this, Taylor told Plaintiff that she had a “problem with time management

and accused her of being an “individual performer” because she was waiting on customers. At

that point, Taylor had instructed Plaintiff to stand in the lobby for 20 hours a week greeting

customers, make outbound cold calls for seven hours a week, and spend the remainder of the

time having one-on-one coaching sessions with the few remaining employees in the office.

However, the reality was that Plaintiff’s store was operating with four people most days, making

Taylor’s demands virtually impossible for Plaintiff to meet. Still, Taylor accused Plaintiff of

“deliberately” failing to meet his demands, while ignoring Plaintiff’s impossible short-staffed

position. By all indications, Taylor was trying to force Plaintiff to quit.

89.    At that point, Taylor required Plaintiff to have coaching meetings with him every other

week for three months and told her that he assigned another manager, Michelle Smith – who is at

the same seniority level as Plaintiff – to be her “mentor.” Plaintiff later discovered that Taylor

did not tell Michelle Smith that she was Plaintiff’s “mentor,” but only that Plaintiff might need to

call her with questions from time to time. Plaintiff believes he used the word “mentor” in order

to embarrass, bully, demean and humiliate Plaintiff.




                                                  26
90.    During coaching meetings with Taylor, he repeatedly mentioned Plaintiff’s “35 years’

experience” and told her that he thought she did not have “the will” to do her job. This was more

obvious age discrimination.

91.    Plaintiff repeatedly attempted to explain to Taylor that the short staffing situation made it

physically impossible for Plaintiff to meet Taylor’s demands, bur Taylor responded, “all I am

hearing are excuses” and continued to accuse Plaintiff of failing to do her job properly. Taylor

was deliberately setting Plaintiff up to fail. On information and belief, Taylor never made

similar accusations to her much younger assistant manager, Zade.

92.    Taylor continued displaying favoritism for Zade, who was Plaintiff’s subordinate and

younger than Plaintiff. For example, when Plaintiff was transferred to the Greens Farms location

(where Zade was the assistant manager), Taylor told Plaintiff that she was required to sit at the

front desk, which is usually where a CSR would sit, while Zade sat at a desk behind Plaintiff,

which is typically where a supervisor would sit. At other T.D. Bank locations, the manager

always sits at a back desk. This is important because, as the manager, Plaintiff is supposed to

conduct observations of the employee’s sales interactions and oversee Zade, but it is much

harder for Plaintiff to do this from a front desk. Taylor claimed that he wanted Plaintiff to sit at

the front desk to “see customers in the lobby,” but the actual result is that Plaintiff end up being

constantly interrupted to help customers, instead of managing, and then Plaintiff gets accused of

not doing her job properly. Taylor did not require other managers to sit at a front desk. Plaintiff

complied because she was afraid of further retaliation from Taylor and because Taylor openly

admitted that he regularly watched the security camera footage.




                                                 27
93.    Since Taylor became Plaintiff’s Regional Market Manager, Zade’s daughter, son, and

niece were all hired by T.D. Bank. This is a clear indication of favoritism and nepotism between

Taylor and Zade

94.    Taylor also bullied Plaintiff and treated her differently from other managers. For

example, Taylor reprimanded Plaintiff for assisting tellers (due to the short staffing), claiming

that it was “not Plaintiff’s job.” However, when at the Bridgeport branch, Plaintiff repeatedly

saw the manager there, Jahmeca Miller, doing the exact same thing. Taylor is well aware of this

as his office is in the Bridgeport branch, but it was apparent that he had not reprimanded

Jahmeca for assisting tellers, as he had done to Plaintiff.

95.    Another example of Taylor’s unequal bullying involved cell phone usage. During

monthly manager meetings with Taylor, most managers had personal cell phones out and

occasionally used them. Plaintiff observed other managers checking work email and personal

text messages during these meetings. However, on multiple occasions, Taylor would chastise

Plaintiff if she ever glanced at her device to check work email. Plaintiff was the only one Taylor

reprimanded in this manner.

96.    On Sunday, April 2, 2017, Plaintiff sent an e-mail to Dawn Miller in Human Resources,

to inform her that she believed Taylor was harassing and discriminating against her because of

her age. Plaintiff copied Taylor’s boss, Mauro DeCarolis on that email. In that email, Plaintiff

also informed Dawn that when Taylor repeatedly transferred Plaintiff to smaller and quieter

offices, he replaced her with much younger managers at her prior positions. Plaintiff pointed out

that when she was transferred to Bridgeport, the FTE (full time employee) headcount at that

location was immediately reduced, but when the prior Greens Farms manager, Jahmeca Miller

(who is younger than Plaintiff), was transferred to Plaintiff’s prior position in Bridgeport, Taylor



                                                 28
increased her employee headcount right away. When the branch is fully staffed, it makes it

much easier for a manager to focus on managerial duties. Lastly, Plaintiff also always noted in

the email that she had always been rated satisfactory in the 7 1/2 years that she was at T.D. Bank.

97.     On April 17, 2017, all employees were required to sign off that they understood the

bank’s policy to always obtain a customer’s signature when opening an account or making a

change to an account (this was most likely in response to multiple scandals where banks were

accused of fraudulently altering customer’s accounts in order to pump up sales revenue

numbers).

98.     On April 24, 2017, Zade opened a business account without the customer present,

without obtaining signatures, issued a debit card with a pin number and a set up online banking

access. This was a huge procedural violation. Plaintiff reported the violation to HR and HR

instructed Plaintiff to speak to Zade. Plaintiff spoke to Zade about the procedural violation and

Plaintiff sent a recap of their conversation to HR. Typically, the next step in such an incident

would be for HR to make a recommendation to Plaintiff about how to handle the situation, which

Plaintiff would then inform Taylor of and carry out.

99.     However, instead of this typical process, the Operations Manager, China Ross, who

Plaintiff knew to be personally close with both Taylor and Zade, scheduled a one hour

conference call with Zade and Plaintiff to discuss Zade’s infraction. Incredibly, Plaintiff later

learned that Zade complained to China Ross that Plaintiff had addressed Zade’s procedural

violation with Zade (as Plaintiff had been instructed by HR to do). Directly contrary to T.D.

Bank’s clear and new policy, and to Plaintiff’s shock, China Ross appeared to side with Zade and

told Plaintiff that she felt there was no risk to the bank.




                                                   29
100.   At that point, it was obvious to Plaintiff that Zade, Taylor, and China Ross were ganging

up together against her. Zade had blatantly violated bank policy and yet China Ross was

implying to Plaintiff that Plaintiff should not have reported it to HR. China Ross was also one of

the individuals rumored to be romantically involved with Taylor.

101.   On Friday, April 28, 2017, Theresa Dixon in HR informed Plaintiff that T.D. Bank did

not have anything in her file since she was placed on the PIP in 2015. This means that Taylor

was not informing HR of any of the multiple conversations and memos that he had with Plaintiff

about Plaintiff’s supposed “performance issues.” If there was truly an issue with Plaintiff’s

performance, Taylor should have been reporting it to HR.

102.   Thus, it is indisputable that Taylor and Zade were deliberately targeting Plaintiff in

retaliation for making complaints to HR and because of Plaintiff’s age.

103.   On May 2, 2017, Taylor sent Plaintiff an email at the end of the day asking Plaintiff if she

had gotten all her managerial tasks done for the day, such as coaching and doing observations,

when he was aware that her branch had only three employees all day long. It was impossible for

Plaintiff to complete her managerial duties when the store was so short staffed, and Plaintiff

repeatedly told Taylor this. With so little staff, Plaintiff was forced to scramble from 8:30 a.m.

until 6 p.m. helping customers, answering the phone, running to the vault, etc.

104.   In addition, on that particular day (May 2, 2017) Plaintiff had to correct a mistake that

Zade made on a necessary daily spreadsheet before Zade left for the day. Again, Taylor

routinely accused Plaintiff of doing her job improperly, but he did not criticize the much younger

assistant manager Zade for her errors and mistakes.

105.   On May 6, 2017, Plaintiff received an e-mail that went to all the managers from Taylor,

requiring that everyone make an hour of sales calls per day. However, back in March 2017,



                                                 30
Taylor sent Plaintiff an individual email claiming that her performance was deficient because she

was not making enough cold calls. It appears that because Plaintiff made complaints with HR,

Taylor was trying to protect himself by creating the same expectations for all managers that he

had been imposing solely on Plaintiff for months.

106.   Despite all of this, Plaintiff was in the top quartile for the period ending January 31,

2017, received a satisfactory rating for the period ending November 30, 2016, and received a

raise January 1, 2017. Taylor’s constant accusations that Plaintiff was a poor performer or that

she was failing to do her job properly are completely baseless.

107.   Taylor was trying to harass, intimidate, bully, and humiliate Plaintiff because he was

retaliating against her for making complaints to HR and discriminating against Plaintiff because

of her age. He was trying to set Plaintiff up to fail or to quit. The fact that Taylor failed to even

once report any of Plaintiff’s so-called performance issues to HR since putting her on a PIP is

clear evidence that he was fully aware that his claims are without merit or truth and unfounded.

108.   Zade was promoted and transferred to a different location in June 2017 and Plaintiff’s

head teller went out on an extended maternity leave on July 21, 2017, so Plaintiff worked with a

full time employment count of 4.0 vs. 6.5 for over four months. Plaintiff was forced to rely on e-

mailing Taylor’s administrative assistant to ask for help on the teller line.

109.   On July 2, 2017, the Greens Farms store was robbed. Both Taylor and Plaintiff went to

the store to communicate with the staff and the Westport police. It is T.D. Bank’s policy to have

a Regional Operations Officer come to the store to offer support the day after a robbery. HR

confirmed with Plaintiff that this was the correct policy. However, after the robbery, China

Ross, the Regional Operations officer, told Plaintiff that she would not visit the store and would

instead simply have a representative from the Employee Assistance Program (“EAP”) visit. On



                                                  31
information and belief, Plaintiff was not offered the same support as other stores who were the

victims of robberies because she was being discriminated against and retaliated against.

110.      In late July 2017, on a Saturday, teller James Rizzi and Plaintiff were the only two

employees working. Plaintiff sent numerous e-mails requesting help in the preceding weeks but

was denied assistance because Taylor did not want the other stores to have overtime. This

caused Plaintiff to not be able to comply with TD Bank's policy of granting employees a lunch

break after five and half hours of work. This also caused Plaintiff’s store to lose points on an

audit due to not complying with this policy. Plaintiff’s store also lost points because not all the

employees were able to complete their compliance training on time. Plaintiff’s full time

employee count should have been 6.5. On information and belief, Taylor was withholding

resources in order to set Plaintiff up for failure.

111.      Plaintiff was well liked by her employees (other than Zade). Five employees who

formerly worked for Plaintiff over the past years at T.D. Bank applied for open positions at her

branch.

112.      On information and belief, Taylor discriminated against multiple employees due to their

age. For example, Taylor intentionally orchestrated the transfer of John Rodas, an older

supervisor, in June of 2017 from Fairfield to Greens Farms so that he could lay him off when

that branch closed. John Rodas was excellent with the customers and employees, operationally

strong, and a very hard worker with a perpetually pleasant personality and demeanor.

113.      Taylor continued to hire young store managers with no banking experience. Two

examples are Shalene Venetis (approximately 31 years old) and Tara Hartigan (approximately 37

years old). Shalene Venetis had been a mortgage broker and Tara Hartigan had been a manager

at Bath and Body Works. Neither worked in retail banking prior to Taylor hiring them as



                                                      32
managers. In August 2017 Taylor promoted 27 year old Drita Gjonbalaj to be a manager of the

Darien location. Drita Gjonbalaj is Zade’s niece.

114.   Plaintiff was blatantly not treated as favorably as the younger employees. When Plaintiff

was notified that her position was being eliminated, she was encouraged to apply for lateral

positions at TD Bank, but Taylor immediately promoted a 27 year old assistant manager into his

only open manager position. Taylor was clearly trying to thwart Plaintiff and he was

discriminating against Plaintiff because of her age.

115.   When the stores were consolidated, Taylor chose Tara Hartigan, the much younger

former Bath and Body works manager who was significantly less experienced than Plaintiff to

remain. Upon information and belief, Tara struggles with her lack of experience and constantly

relies on the Assistant Store Manager and Store Supervisor. Taylor claimed that the reason Tara

Hartigan was selected was because of her performance reviews and “skill set.” However, at the

time, Tara would not yet have had a performance appraisal and her store (Westport) was not

performing well. It is clear that Taylor used the Westport store closing as an opportunity to

finally be able to get rid of Plaintiff, without legitimate cause or reason.

116.   When Taylor met with Plaintiff on September 20th, 2017 to tell her that she was not the

manager selected, he did not tell her that she could apply to other positions in the bank. When

she received the official letter from Human Resources, she was encouraged to apply for other

positions. It was clear that Taylor wanted to get rid of Plaintiff. After she was notified of her

position being eliminated, two ASM positions became available, but were immediately filled by

Taylor. This was a breach of T.D. Bank’s policy of posting jobs for five days internally, and on

information and belief was done deliberately to thwart Plaintiff from applying to those positions.




                                                  33
117.   Due to the short staffing, before she was terminated, Plaintiff was forced to spend most

of her time on non-managerial tasks such as servicing accounts, opening accounts, doing audits,

counting cash, and even running a teller window. Plaintiff continuously requested adequate

staffing and was ignored. Instead, Taylor often forced Plaintiff to work six days a week,

frequently more than 50 hours a week. At one point, from the end of May until the middle of

June, Plaintiff had two days off in a period of 19 days. This included Memorial Day when the

bank was closed. Because T.D. Bank is open Sundays, Plaintiff also had other times where she

worked 10 or 11 days without a break.

118.   Pursuant to T.D. Bank policy, Plaintiff was a classified as an “exempt employee” who

was not entitled to overtime pay. However, Plaintiff had been doing the tasks of a lower-level

non-exempt employee. In a T.D. Bank store, any employee below the level of manager is

considered to be a non-exempt employee. The vast majority of Plaintiff’s time was spent doing

non-managerial-type tasks such as greeting customers, opening and closing accounts, handling

customer phone calls, answering customer questions, counting money, and other clerical tasks.

119.   On Monday, August 21, 2017, Taylor notified employees from both stores of the

consolidation. This meeting ended at about 7:30 p.m.

120.   On November 7, 2017 Plaintiff received poster sized boxes at her store that were

addressed to Tara Hartigan, the manager of a different store.

121.   On November 8, 2017, Tara Hartigan came to Plaintiff’s store, opened the posters, set up

an easel, and did a Meet and Greet for two hours using a poster that said, “Meet your new

Manager, Tara Hartigan.” Plaintiff received no notification that this would be happening, and it

was extremely awkward and humiliating for Plaintiff, the employees, and some of the customers

who know Plaintiff well.



                                                34
122.   At no time, including on a call Plaintiff had the day before with Taylor, did Taylor tell

Plaintiff that Tara was going to announce herself as the new manager of her store and hold a

meet and greet with customers. Indeed, Tara Hartigan was extremely surprised that Plaintiff and

her store did not know. This was yet another example of Taylor deliberately trying to humiliate

and mistreat Plaintiff.

123.   On December 1, 2017, the Greens Farms Store was closed. This was the only store in the

Fairfield County Region to close and was the first store closing in Taylor’s region in over a year.

At 3:20 p.m. Taylor sent an e-mail to Plaintiff asking her to call him. Taylor stated that he had

intended to stop by the store that day to say Good Bye and Thank You, but he ran out of time.

124.   Plaintiff suffered and continues to suffer extreme ongoing stress and anxiety as a result of

the hostile, discriminatory and retaliatory work environment. Plaintiff experiences trouble

sleeping and is depressed. She is also experiencing appetite and weight loss due to the work

related stress. As a result of this stress and anxiety, Plaintiff is receiving psychological treatment.

V.     COUNT ONE: AGE DISCRIMINATION PURSUANT TO CONNECTICUT’S
       FAIR EMPLOYMENT PRACTICES ACT (CFEPA)

125.   The allegations of paragraphs 1-124 are incorporated herein by reference.

126.   Plaintiff can successfully establish a prima facie case of age discrimination in violation of

CFEPA.

127.   Plaintiff, age 57, is a member of the protected class.

128.   Plaintiff was at all relevant times a highly qualified and respected employee of the

Defendant, with 30 years of industry experience and consistently positive performance reviews.

129.   Plaintiff was subjected unequal treatment and to a series of continuous adverse

employment actions on account of her age, as described herein above, including but not limited

being held to a different higher standard than younger similarly situated employees, being


                                                  35
disparately and unfairly evaluated and disciplined, being denied internal opportunities for

advancement, being set up to fail by being transferred to an underperforming bank branch that

was poised to close down, and being placed on an unwarranted PIP as a set up for failure and in

order to push her out, and ultimately being terminated.

130.   On information and belief, Defendant has a known pattern and practice of favoring and

giving preferential treatment to younger similarly situated employees over older employees.

Defendant would use unequal and factually baseless performance criteria and techniques which

targeted older employees with the goal of denying them opportunities, disciplining them, forcing

them to quit their employment or develop a for cause basis to terminate their employment, while

substantially younger and similarly situated employees were not treated in the same manner.

131.   The discrimination exhibited toward Plaintiff was continuous and represented an ongoing

practice and policy of discrimination.

132.   Defendant did not have a legitimate basis for this treatment as Plaintiff consistently

received positive performance reviews. Defendant’s proffered reasons for the adverse actions

are pretextual or false and as such create an inference of discrimination.

133.   Plaintiff was denied equal treatment in the terms, conditions and privileges of her

employment on account of her age.

134.   Defendant should be held liable for discriminating against Plaintiff on account of her age,

in violation of the CFEPA.

VI.    COUNT TWO: CFEPA RETALIATION

135.   The allegations of paragraphs 1-134 are incorporated herein by reference.




                                                 36
136.    Plaintiff can successfully establish a prima facie case of CFEPA retaliation. Plaintiff is

more than 40 years of age. Defendant treated Plaintiff different than similarly situated

employees who were substantially younger.

137.    Plaintiff complained to her employer, her supervisors and HR of the ongoing

discriminatory and disparate treatment.

138.    The discrimination exhibited toward Plaintiff was continuous and represented an ongoing

practice and policy of discrimination.

139.    Since and immediately after Plaintiff complained regarding the discriminatory and

disparate treatment she was facing, Defendant has retaliated against her by, amongst other things,

placing her on a PIP and transferring her to a now defunct bank branch, which resulted in

Plaintiff’s termination.

140.    Defendant’s ongoing and constant adverse treatment and actions against Plaintiff were in

part, in retaliation for complaining about the discriminatory and disparate treatment.

141.    Defendant was aware of the age discrimination against Plaintiff and did nothing to

prevent it.

142.    Plaintiff suffered an adverse employment actions in retaliation for complaining about the

discriminatory and disparate treatment. Plaintiff was terminated from her employment

substantially because of her age.

143.    Defendant should be held liable for retaliating against Plaintiff because of her complaints

of age discrimination, in violation of the CFEPA.

VII.    COUNT THREE: RETALIATION IN VIOLATION OF FAMILY AND MEDICAL
        LEAVE ACT (FMLA)

144.    The allegations of paragraphs 1-143 are incorporated herein by reference.




                                                 37
145.   Plaintiff can successfully establish a prima facie case of retaliation in violation of the

FMLA against Defendant by showing that: (1) she exercised her rights protected under the

FMLA when she requested leave and went out on leave in relation to her daughter’s illness and

husband’s death; (2) she was qualified for her position as evidenced by her positive performance

reviews, praiseworthy feedback, impressive results and 30 years of industry experience; (3) she

suffered adverse employment actions when she was placed on a baseless PIP and was ultimately

terminated and (4) after taking leave she was treated with such extreme hostility by her

supervisor, Kevin Taylor, that she was reduced to tears and otherwise berated and unfairly

evaluated, resulting in her being placed on a baseless PIP and ultimately terminated. These

adverse actions happened immediately after asserting her FMLA rights, giving rise to an

inference of retaliation

146.   Defendant cannot and has not offered a legitimate non-discriminatory reason for the

adverse actions taken against Plaintiff. Any proffered explanation by Defendant is a sham and

pretext for unlawful retaliation

147.   Defendant should be held liable for retaliating against her in violation of the FMLA.

VIII. COUNT FOUR: ASSOCIATIONAL DISABLITY DISCRIMINATION
      PURSUANT TO AMERICANS WITH DISABILITIES ACT (ADA)

148.   The allegations of paragraphs 1-147 are incorporated herein by reference.

149.   Plaintiff can successfully establish a prima facie case of associational disability

discrimination against Defendant by showing that: that (1) the plaintiff was qualified for the job

at the time of the adverse employment action; (2) the plaintiff was subjected to adverse

employment action; (3) the plaintiff was known by her employer at the time to have a relative

or associate with a disability; (4) the adverse employment occurred under circumstances raising a




                                                 38
reasonable inference that the disability of the relative or associate was a determining factor in the

employer's decision.

150.   Plaintiff was more than qualified for her job with Defendant.

151.   Plaintiff suffered multiple and repeated adverse employment action immediately after her

employer was informed of her family’s serious medical conditions, both of which occurred

within a year’s period of time.

152.   Defendant was informed and aware of Plaintiff’s associated disabilities.

153.   Based on this associational disability, Defendant began to discriminate against Plaintiff

and treat her adversely by placing her on a PIP, transferring her branch location which resulted in

her termination, unfairly reprimanding and evaluating her and otherwise mistreating her.

154.   The discrimination exhibited toward Plaintiff was continuous and represented an ongoing

practice and policy of discrimination.

155.   Given the timing of these acts, a causal connection exists between Defendant’s adverse

actions and the protected activity which make it clear that Plaintiff suffered the adverse action

because of her association with individuals who have known disabilities, i.e. her husband and

daughter.

156.   Defendant has not and can not offer a legitimate non-discriminatory reason for the

adverse treatment. Based on Plaintiff’s exemplary work and performance at Defendant and in the

absence of a single negative review or issue, any reason proffered is not legitimate and a pretext

for discrimination.

157.   Defendant should be held liable for discriminating against Plaintiff for her associational

disability in violation of the ADA.

IX.    COUNT FIVE: ASSOCIATIONAL DISABLITY DISCRIMINATION PURSUANT
       TO CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT (CFEPA)


                                                 39
158.   The allegations of paragraphs 1-157 are incorporated herein by reference.

159.   Plaintiff can successfully establish a prima facie case of associational disability

discrimination against Defendant by showing that: that (1) the plaintiff was qualified for the job

at the time of the adverse employment action; (2) the plaintiff was subjected to adverse

employment action; (3) the plaintiff was known by her employer at the time to have a relative

or associate with a disability; (4) the adverse employment occurred under circumstances raising a

reasonable inference that the disability of the relative or associate was a determining factor in the

employer's decision.

160.   Plaintiff was more than qualified for her job with Defendant.

161.   Plaintiff suffered multiple and repeated adverse employment action immediately after her

employer was informed of her family’s serious medical conditions, both of which occurred

within a year’s period of time.

162.   Defendant was informed and aware of Plaintiff’s associated disabilities.

163.   Based on this associational disability, Defendant began to discriminate against Plaintiff

and treat her adversely by placing her on a PIP, transferring her branch location which resulted in

her termination, unfairly reprimanding and evaluating her and otherwise mistreating her.

164.   The discrimination exhibited toward Plaintiff was continuous and represented an ongoing

practice and policy of discrimination.

165.   Given the timing of these acts, a causal connection exists between Defendant’s adverse

actions and the protected activity which make it clear that Plaintiff suffered the adverse action

because of her association with individuals who have known disabilities, i.e. her husband and

daughter .




                                                 40
166.    Defendant has not and can not offer a legitimate non-discriminatory reason for the

adverse treatment. Based on Plaintiff’s exemplary work and performance at Defendant and in the

absence of a single negative review or issue, any reason proffered is not legitimate and a pretext

for discrimination.

167.    Defendant should be held liable for discriminating against Plaintiff for her associational

disability in violation of the CFEPA.

X.      COUNT SIX: RETALIATION PURSUANT TO AMERICANS WITH
        DISABILITIES ACT (ADA)

168.    The allegations of paragraphs 1-167 are incorporated herein by reference.

169.    Plaintiff can successfully establish a prima facie case of retaliation against Defendant by

showing that: (1) she engaged in an activity protected under the ADA when she requested and

took a leave of absence related to her daughter’s and husband’s respective disabilities; (2)

Defendant was aware of this and was provided with substantial notice of Plaintiff’s intention to

take leave; (3) Defendant retaliated and took adverse action against Plaintiff when they placed

Plaintiff on an unwarranted PIP and transferred her bank location, resulting in her termination

and (4) a causal connection exists between Defendant’s adverse actions and the protected activity

given the timing of her making Defendant aware of the disabilities and taking leave for same,

and the resulting retaliatory adverse actions taken upon her.

170.    Defendant cannot and has not offered a legitimate non-discriminatory reason for the

adverse actions, in the absence of a single negative review or issue, any reason proffered is not

legitimate and a pretext for discrimination.

171.    These actions constitute violations of the ADA.

172.    Defendant should be held liable for retaliating against Plaintiff for engaging in protected

activity related to her associated disabilities.


                                                   41
XI.     COUNT SEVEN: RETALIATION PURSUANT TO CONNECTICUT FAIR
        EMPLOYMENT PRACTICES ACT (CFEPA)

173.    The allegations of paragraphs 1-172 are incorporated herein by reference.

174.    Plaintiff can successfully establish a prima facie case of retaliation against Defendant by

showing that: (1) she engaged in an activity protected under the CFEPA when she requested and

took a leave of absence related to her daughter’s and husband’s respective disabilities; (2)

Defendant was aware of this and was provided with substantial notice of Plaintiff’s intention to

take leave; (3) Defendant retaliated and took adverse action against Plaintiff when they placed

Plaintiff on an unwarranted PIP and transferred her bank location, resulting in her termination

and (4) a causal connection exists between Defendant’s adverse actions and the protected activity

given the timing of her making Defendant aware of the disabilities and taking leave for same,

and the resulting retaliatory adverse actions taken upon her.

175.    Defendant cannot and has not offered a legitimate non-discriminatory reason for the

adverse actions, in the absence of a single negative review or issue, any reason proffered is not

legitimate and a pretext for discrimination.

176.    These actions constitute violations of the CFEPA.

177.    Defendant should be held liable for retaliating against Plaintiff for engaging in protected

activity related to her associated disabilities.

XII.    COUNT EIGHT: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

178.    The allegations of paragraphs 1-177 are incorporated herein by reference.

179.    Plaintiff can successfully establish a prima facie case of intentional infliction of

emotional distress against Defendant by showing that: (1) Defendant knew or should have

known that emotional distress was a likely result of its discriminatory and retaliatory conduct

towards Plaintiff; (2) Defendant’s intentional discriminatory and retaliatory conduct resulted in

                                                   42
Plaintiff’s wrongful and unlawful termination; (3) Defendant’s conduct caused Plaintiff extreme

emotional distress.

180.    Defendant’s persistent and pervasive conduct and treatment of Plaintiff, in particular by

Defendant employee, Kevin Taylor, was intentional and so severe that Defendant should have

known that it would result in extreme emotional distress, and in fact it did result in Plaintiff’s

extreme emotional distress.

181.    Defendant should be held liable for intentional infliction of emotional distress on

Plaintiff.

XIII. COUNT NINE: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

182.    The allegations of paragraphs 1-181 are incorporated herein by reference.

183.    Plaintiff can successfully establish a prima facie case of negligent infliction of emotional

distress against Defendant by showing that: (1) Defendant’s conduct, in particular the conduct of

Defendant employee, Kevin Taylor, created an unreasonable risk of causing Plaintiff emotional

distress; (2) Plaintiff’s distress was foreseeable; (3) the emotional distress was severe enough

that it might result in illness and (4) Defendant’s conduct was the cause of Plaintiff’s distress.

184.    Defendant should be held liable for negligent infliction of emotional distress on Plaintiff.

XIV. COUNT TEN: FAILURE TO PAY WAGES PURSUANT TO FLSA

185.    The allegations of paragraphs 1-183 are incorporated herein by reference.

186.    Plaintiff can successfully establish that Defendant has willfully and intentionally denied

her wages to which she is owed pursuant to the FLSA.

187.    During the entire course of Plaintiff’s employment with Defendant, she was required to

spend a substantial amount of her time performing tasks that fell outside the scope of her

managerial position. Even though Plaintiff was a “Manager”, she was left without an Assistant



                                                  43
Manager and insufficient staff in more junior and administrative roles. As a result, she was

reduced to operating as an Assistant Manager, Assistant Teller, along with her usual managerial

tasks. In these roles, she regularly worked seven days a week of 50 hours or more.

188.   Plaintiff was not paid overtime or otherwise compensated for her additional work days

and hours that were required of her.

189.   Plaintiff does not fall under any exceptions or exemptions that would exclude her from or

deny her right to overtime compensation.

190.   Defendant imposed this overtime work on Plaintiff and knowingly and intentionally did

not pay Plaintiff for this overtime.

191.   Plaintiff is owed back wages as well as liquidated damages and attorney fees for

Defendant’s wage violations.

192.   Defendant should be held liable for intentionally failing to pay Plaintiff’ her wages.

XV.     COUNT ELEVEN: FAILURE TO PAY WAGES PURSUANT TO CT WAGE
        AND HOUR LAW

193.   The allegations of paragraphs 1-192 are incorporated herein by reference.

194.   Plaintiff can successfully establish that Defendant has willfully and intentionally denied

her wages to which she is owed pursuant to CT Department of Labor Wage and Hour laws.

195.   During the entire course of Plaintiff’s employment with Defendant, she was required to

spend a substantial amount pf her time performing tasks that fell outside the scope of her

managerial position. Despite the fact that Plaintiff was a “Manager”, she was left without an

Assistant Manager and insufficient staff in more junior and administrative roles. As a result, she

was reduced to operating as an Assistant Manager, Assistant Teller, along with her usual

managerial tasks. In these roles, she regularly worked seven days a week of 50 hours or more.




                                                44
196.   Plaintiff was not paid overtime or otherwise compensated for her additional work days

and hours, that were required of her.

197.   Plaintiff does not fall under any exceptions or exemptions that would exclude her from or

deny her right to overtime compensation.

198.   Defendant imposed this overtime work on Plaintiff and knowingly and intentionally did

not pay Plaintiff for this overtime.

199.   Plaintiff is owed back wages as well as liquidated damages and attorney fees for

Defendant’s wage violations.

200.   Defendant should be held liable for intentionally failing to pay Plaintiff’ her wages.

XVI. COUNT TWELVE: HOSTILE WORK ENVIRONMENT

201.   The allegations of paragraphs 1-200 are incorporated herein by reference.

202.   Plaintiff was subjected to a hostile work environment by Defendant.

203.   Plaintiff will be able to successfully show that the environment at her employment was

subjectively and objectively hostile and abusive and that the hostile and abusive behavior was the

result of Defendant’s discriminatory motives and animus.

204.   The hostile and abusive conduct was severe and pervasive and interfered with the

conditions of Plaintiff’s employment.

205.   Plaintiff raised her concerns regarding her supervisor Kevin Taylor’s humiliating and

intimidating conduct to HR and to Kevin Taylor directly.

206.   Despite multiple communications to HR reporting this hostile behavior, Defendant

ignored Plaintiff’s complaints and did not take steps to correct it.




                                                 45
207.   Plaintiff attributes Kevin Taylor’s hostile behavior towards her to not only his

discriminatory motives and animus, but also to the fact that Plaintiff was privy to certain

compromising information related to Kevin Taylor’s sexual activities within the company.

208.   Defendant should be held liable for hostile work environment.

XVII. PRAYER FOR RELIEF

       WHEREFORE, Suzanne Glicklin hereby requests the following relief:

       A.      Award compensatory damages;

       B.      Award punitive damages;

       C.      Award attorneys’ fees and costs;

       D.      Award pre-judgement interest;

       E.      Award post-judgement interest;

       F.      Award such other relief in law or equity as this Court deems appropriate.


                                  JURY TRIAL DEMANDED

       Plaintiff respectfully requests a jury trial on all questions of fact raised by her Complaint.


                                                              Respectfully Submitted,
                                                              PLAINTIFF
                                                              SUZANNE GLICKLIN

                                                              By: /s/
                                                              Mark P. Carey (ct17828)
                                                              Elizabeth W. Swedock (ct28907)
                                                              Carey & Associates, P.C.
                                                              71 Old Post Road, Suite One
                                                              Southport, CT 06890
                                                              (203) 255-4150 tel
                                                              (203) 255-0380 fax
                                                              mcarey@capclaw.com
                                                              eswedock@capclaw.com




                                                  46
EXHIBIT A




    47
EXHIBIT B




    48
